Dissenting Opinion.
Jackson, J.
— I disagree with the majority opinion herein and dissent therefrom for the following reasons.
*155This action was instituted in the court below .by the appellees filing their petition for the adoption of appellant’s minor child. Notice of the filing and pendency of such action was given by publication, such notice requiring the appellant to appear and answer or object to said petition by June 25, 1959.1 On June 3, 1959, the appellees filed their motion in the court below requiring the attorneys for appellant to file a written authorization in said cause. Accord-: ingly thereafter such written apperance was filed in said cause.
Thereafter on June 17, 1959, counsel for appellant filed an affidavit that the natural mother was outside the State of Indiana, and would not return until about the 29th day of June, 1959, and asked that all further actions and hearings in said cause be continued until such time as appellant returned. On the following day, June 18, 1959, the following order was entered of record in said cause.
“Comes now the Court and cause submitted, witness sworn and witness ordered to appear as of later date for continuing of trial.
“Comes now the Court and this cause set for trial on July 22,1959, at 9:00 A.M.”
The record here discloses that this cause was submitted nearly a week prior to the return date fixed in the notice, after the filing of an affidavit for a continuance on the ground that the appellant was without the confines of the State and would not return until after the date fixed for hearing in the notice, namely, June 25, 1959. The actions of the court in this matter can be considered in no other manner than as an abuse of discretion, and his action in *156attempting to submit said cause for trial ón June 18, 1959, appears to be an effort on his part to deprive the appellant of the opportunity and right to a change of venue in this cause.
Without unduly extending this dissent, it is sufficient to say that the judgment of the trial court is erroneous and that the same should be reversed and said cause should be remanded with instructions to sustain appellant’s affidavit and motion for change of venue.
Note. — Reported in 182 N. E. 2d 779.

. Acts 1947, ch. 94, §1, p. 278, being §2-801 Burns’ 1961 Cum. Supp,